 



EXHIBIT 10.69
AMENDMENT TO
THE DURIRON COMPANY, INC.
AMENDED AND RESTATED DIRECTOR DEFERRAL PLAN
1. Preamble. The Duriron Company, Inc., predecessor to Flowserve Corporation
(the “Flowserve”) established a Director Deferral Plan (the “Plan”). Effective
July 1, 1995, the Plan was amended and restated in the entirety. Since the most
recent amendment, section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), has been enacted and has become effective with respect to the
Plan. The Plan will be amended in 2006 for overall compliance with section 409A
of the Code. In the interim, Question and Answer 20 of Internal Revenue Service
Notice 2005-1 permits distribution of certain amounts without respect to the
otherwise applicable limitations of section 409A. By this amendment, Flowserve
intends to accomplish amendment of the Plan to provide for such distributions.
Section 9 of the Plan permits Flowserve to amend the Plan.
2. Amendment. Pursuant to Section 9 of the Plan, the Plan is hereby amended by
adding the following Section 7(d), to follow Section 7(c) and precede Section 8:
     “(d) 2005 DISTRIBUTION. Notwithstanding anything to the contrary in this
Plan, the entire amount credited to the unsecured Deferred Shares account and
the entire amount credited to the deferred cash account of former Director
Robert Frazer will be distributed in full to such former Director prior to
December 31, 2005. The entire amount credited to the deferred cash account of
current Director Diane Harris will be distributed in full to such Director prior
to December 31, 2005. Such distributions will be includible in the reportable
taxable income of such former Director and such current Director for the taxable
year 2005. This distribution is in accordance with Question and Answer 20 of
Internal Revenue Service Notice 2005-1, shall terminate the participation of
such former Director in the Plan, and shall terminate such deferrals for such
current Director. Such distributions shall be made in cash or kind, as
applicable.”
3. Effect of Amendment. Except as amended by this current Amendment to The
Duriron Company, Inc. Amended and Restated Director Deferral Plan, the Plan, as
heretofore amended, shall remain in full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:   Pension and Investment Committee          
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

1